— Appeal by the defendant from a *594judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered February 2, 1983, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court did not err in denying the defendant’s motion for a mistrial. "Any prejudice to the defendant which might have arisen due to the brief mention of uncharged criminal activity which was made at the defendant’s trial was alleviated when the court sustained defendant’s objections and took prompt curative action” (People v Santiago, 52 NY2d 865, 866). Additionally, the court did not abuse its discretion in refusing to discharge the jury after the jurors reported that they were unable to reach a verdict. At that point, the court had a "responsibility to avoid [a] mistrial * * * by encouraging [them] to adhere to their oaths and make one final effort to review the evidence and reach a verdict one way or the other” (People v Pagan, 45 NY2d 725, 727). We have considered the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Fiber, Kunzeman and Kooper, JJ., concur.